DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14:
It is unclear if the first device or first organic light emitting device further comprises the anode, the cathode, and the organic layer, rendering the claim indefinite.
For the purposes of examination the Examiner is interpreting the claim to mean that the first organic light emitting device further comprises the anode, the cathode, and the organic layer.
Regarding claims 15-18: Claims 15-18 are rejected due to their dependence from claim 14.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16: lines 3-5 of claim 16 recites the limitation “wherein any substituent in the host is an unfused substituent independently selected from the group consisting of CnH2n+1, OCnH2n+1, OAr1, N(CnH2n+1)2, N(Ar1)(Ar2), CH═CH—CnH2n+1, C≡CHCnH2n+1, Ar1, Ar1—Ar2, CnH2n—Ar1, or no substitution.” The group C≡CHCnH2n+1 does not appear to be possible due to the H atom bonded to a triple bonded C atom that is also bonded to another C atom. This makes the claim indefinite.
For the purposes of examination, the Examiner is interpreting this limitation to read, "wherein any substituent in the host is an unfused substituent independently selected from the group consisting of CnH2n+1, OCnH2n+1, OAr1, N(CnH2n+1)2, N(Ar1)(Ar2), CH═CH—CnH2n+1, C≡CCnH2n+1, Ar1, Ar1—Ar2, or CnH2n—Ar1.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-7, 12, and 14-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon).
Regarding claims 1, 5-7, and 14-15: Oshiyama ‘723 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {paragraphs [0234]-[0236]: Description of the organic EL device, i.e. the first organic light emitting device.}.
The Examiner notes that a first organic light emitting device by itself meets the limitations of a first device comprising a first organic light emitting device.
The organic layer comprises a light-emitting layer containing a metal complex compound as an emissive dopant that can have one of the structures shown below {((paragraph [0209]; the compounds of Oshiyama ‘723’s invention are preferably used as light-emitting dopants), (paragraphs [0022]-[0028]; the compounds of Oshiyama ‘723’s invention are represented by the formula (1a).), (paragraph [0084]; the compounds having the structure of the formula (1a) are exemplified by compounds 1-1 through 1-45.), (p. 35, compound 1-30)}.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Where the compound shown above has the structure of the instant Formula I where: A5 is N; A1-A4 and A6 to A8 are carbon; X is O; n is 3; R2 represents di-substitution where two alkenyl groups are fused together to form a ring.

Regarding claim 12: Oshiyama ‘723 discloses all of the features with respect to claim 1, as outlined above.
Claim 12 does not positively require the presence of the ligand LB.
As outlined above, the compound of Oshiyama ‘723 does not comprise the ligand LB.
Therefore, the compound of Oshiyama ‘723 meets the limitations of the current claim 12 in the case where the ligand LB is not present.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Xia ‘004 (US 2010/0244004 A1).
Regarding claim 2: Oshiyama ‘723 discloses all of the features with respect to claim 1, as outlined above.
Oshiyama ‘723 does not exemplify a metal complex similar to the complex shown above that is heteroleptic.
However, Oshiyama ‘723 does teach that compounds having the structure of Oshiyama '723’s formula (1a) (which includes Oshiyama ‘723’s compound 1-7, see paragraph [0084]) can comprise only one ligand having a dibenzofuran structure {paragraph [0028]}.
Xia ‘004 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {(Figure 1 described on p. 3, ¶ [0035]; Items 115, 160, and 135 are the anode, cathode and emissive layers respectively.), (paragraphs [0112]-[0116]: Example device structures)}.
The organic layer comprises a light-emitting layer containing a metal complex compound as an emissive dopant that can have one of the structures shown below {(p. 5, ¶ [0044]; The compounds of the invention are used as the emissive dopant in the emissive layer.), (p. 2; Formulae I, III, IV, and V show heteroleptic complexes comprising two unsubstituted phenyl-pyridine ligands and a single ligand containing a dibenzofuran skeleton.}. 
Xia ‘004 teaches that heteroleptic complexes comprising two unsubstituted phenyl-pyridine ligands and a single ligand containing a dibenzofuran skeleton have lower sublimation temperatures, enabling easier production, than homoleptic complexes {paragraphs [0045]-[0047]}.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have further modified Oshiyama ‘723’s shown above to be a heteroleptic compound having two unsubstituted phenyl-pyridine ligands and one ligand containing an aza-type dibenzofuran skeleton, based on the teachings of Xia ‘004. The motivation for doing so would have been to provide iridium complexes having lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands containing an aza-type dibenzofuran skeleton while retaining the benefits of the aza-type dibenzofuran skeleton, as taught by Xia ‘004.

Claims 8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Chi et al. (US 2008/0217582 A1), Kimyonok et al. (US 2011/0196104 A1), and Brown et al. (US 2004/0086743 A1).
Regarding claims 8 and 11: Oshiyama ‘723 discloses all of the features with respect to claim 1, as outlined above.
Oshiyama ‘723 does not exemplify a metal complex similar to the complex shown above that comprises a pyridine ring in place of the isoquinoline ring of the ligand.
However, Oshiyama ‘723 teaches that that the aza-type dibenzofuran skeletons can be used with a pyridine ring in a ligand of the iridium complexes {(paragraphs [0022]-[0027] and [0059]), (paragraph [0059] and p. 25, structure B-1 is a pyridine ring and can be used as ring “B”.)}
Chi et al. teaches phosphorescent metal complexes for use has light-emitting dopants in an organic electroluminescent device, including the compounds shown below {(paragraph [0020]: Chi et al.'s disclosure teaches phosphorescent iridium complexes.), (paragraph [0044]: The iridium complexes can be used as light-emitting dopants in an organic electroluminescent device.), (paragraph [0033]: Compound [(ppy)2Ir(dppp)] is a compound of Chi et al.’s disclosure.), (paragraph [0037]: Compound [(piq)2Ir(dppp)] is a compound of Chi et al.’s disclosure.)}.

    PNG
    media_image2.png
    712
    545
    media_image2.png
    Greyscale
         
    PNG
    media_image3.png
    782
    809
    media_image3.png
    Greyscale


The only difference between the two compounds above is the presence of an isoquinoline ring in [(piq)2Ir(dppp)] and a pyridine ring in [(ppy)2Ir(dppp)].
Chi et al. teaches that [(ppy)2Ir(dppp)] has blue-shifted emissions compared to [(piq)2Ir(dppp)] {Table 1}.
Kimyonok et al. and Brown et al. both teach that increased pi-conjugation in ligands leads to a red-shift in the color of emissions from a phosphorescent metal complex {(Kimyonok et al.: paragraph [0092]), (Brown et al.: paragraph [0099])}
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have further modified the iridium complex compound disclosed by Oshiyama ‘723 by replacing the isoquinoline ring of the ligand with a pyridine ring, based on the teachings of Chi et al., Kimyonok et al., and Brown et al.. The motivation for doing so would have been to blue-shift the emission of the iridium complex, as taught by Chi et al., Kimyonok et al., and Brown et al..
The electronic effects of replacing an isoquinoline ring with a pyridine ring would still be present in the modified compound of Oshiyama ‘723.
The resultant ligand would have the structure of the instant LA102.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Chi et al. (US 2008/0217582 A1), Kimyonok et al. (US 2011/0196104 A1), and Brown et al. (US 2004/0086743 A1).
Regarding claim 9: Oshiyama ‘723 discloses all of the features with respect to claim 1, as outlined above.
Oshiyama ‘723 does not exemplify a metal complex similar to the complex shown above that comprises a pyridine ring in place of the isoquinoline ring of the ligand.
However, Oshiyama ‘723 teaches that that the aza-type dibenzofuran skeletons can be used with a pyridine ring in a ligand of the iridium complexes {(paragraphs [0022]-[0027]: The compound having the structure of formula (1a) comprises a ring B, which is in the position of the isoquinoline ring of Oshiyama ‘723’s compound shown above.), (paragraph [0059]: Ring B of formula (1a) can be one of the structures B-1 through B-27.), (paragraph [0059] and p. 25, structure B-1 is a pyridine ring and can be used as ring “B”.)}.
Chi et al. teaches phosphorescent metal complexes for use has light-emitting dopants in an organic electroluminescent device, including the compounds shown below {(paragraph [0020]: Chi et al.'s disclosure teaches phosphorescent iridium complexes.), (paragraph [0044]: The iridium complexes can be used as light-emitting dopants in an organic electroluminescent device.), (paragraph [0033]: Compound [(ppy)2Ir(dppp)] is a compound of Chi et al.’s disclosure.), (paragraph [0037]: Compound [(piq)2Ir(dppp)] is a compound of Chi et al.’s disclosure.)}.

    PNG
    media_image2.png
    712
    545
    media_image2.png
    Greyscale
         
    PNG
    media_image3.png
    782
    809
    media_image3.png
    Greyscale


The only difference between the two compounds above is the presence of an isoquinoline ring in [(piq)2Ir(dppp)] and a pyridine ring in [(ppy)2Ir(dppp)].
Chi et al. teaches that [(ppy)2Ir(dppp)] has blue-shifted emissions compared to [(piq)2Ir(dppp)] {Table 1}.
Kimyonok et al. and Brown et al. both teach that increased pi-conjugation in ligands leads to a red-shift in the color of emissions from a phosphorescent metal complex {(Kimyonok et al.: paragraph [0092]), (Brown et al.: paragraph [0099])}. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have further modified the iridium complex compound disclosed by Oshiyama ‘723 by replacing the isoquinoline ring of the ligand with a pyridine ring, based on the teachings of Chi et al., Kimyonok et al., and Brown et al.. The motivation for doing so would have been to blue-shift the emission of the iridium complex, as taught by Chi et al., Kimyonok et al., and Brown et al..
The electronic effects of replacing an isoquinoline ring with a pyridine ring would still be present in the modified compound of Oshiyama ‘723.
Oshiyama ‘723 as modified by Chi et al. does not exemplify that the pyridine ring comprises an alkyl group substituent.
However, Oshiyama ‘723 teaches that a pyridine ring as ring “B” of a structure of formula (1a) of Oshiyama ‘723 can be substituted with an alkyl group {(paragraphs [0022]-[0027]: The compound having the structure of formula (1a) comprises a ring B, which is in the position of the isoquinoline ring of Oshiyama ‘723’s compound shown above.), (paragraph [0059]: Ring B of formula (1a) can be one of the structures B-1 through B-27.), (paragraph [0059] and p. 25, structure B-1 is a pyridine ring and can be used as ring “B”, and can comprise substituents RB1 through RB4.), (paragraphs [0063]-[0064]: RB1 through RB4 can be hydrogen or a substituent and has the same definition as RA1 through RA4.), (paragraphs [0052]-[0053]: RA1 through RA4 can be alkyl in addition to hydrogen among a finite number of classes of possible substituents.)}
The reference treats the choice of hydrogen or an alkyl substituent as being equally functional.
At the time of the invention, it would have been obvious to have further modified the modified iridium complex taught by Oshiyama ‘723 and Chi et al. by substituting a hydrogen on the pyridine ring with an alkyl group, based on the teaching of Oshiyama ‘723. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the choice of an alkyl substituent would have been a selection from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Xia ‘004 (US 2010/0244004 A1) and Huo et al. (US 2006/0134459 A1).
Regarding claim 10: Oshiyama ‘723 discloses all of the features with respect to claim 1, as outlined above.
Oshiyama ‘723 does not exemplify a metal complex similar to the complex shown above that is heteroleptic.
However, Oshiyama ‘723 does teach that compounds having the structure of Oshiyama '723’s formula (1a) (which includes Oshiyama ‘723’s compound 1-7, see paragraph [0084]) can comprise only one ligand having a dibenzofuran structure {paragraph [0028]}
Xia ‘004 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {(Figure 1 described on p. 3, ¶ [0035]; Items 115, 160, and 135 are the anode, cathode and emissive layers respectively.), (paragraphs [0112]-[0116]: Example device structures)}.
The organic layer comprises a light-emitting layer containing a metal complex compound as an emissive dopant that can have one of the structures shown below {(p. 5, ¶ [0044]; The compounds of the invention are used as the emissive dopant in the emissive layer.), (p. 2; Formulae I, III, IV, and V show heteroleptic complexes comprising two unsubstituted phenyl-pyridine ligands and a single ligand containing a dibenzofuran skeleton.}. 
Xia ‘004 teaches that heteroleptic complexes comprising two unsubstituted phenyl-pyridine ligands and a single ligand containing a dibenzofuran skeleton have lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands containing a dibenzofuran skeleton while retaining the benefits of the dibenzofuran skeleton {paragraphs [0045]-[0047]}.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have further modified Oshiyama ‘723’s shown above to be a heteroleptic compound having two unsubstituted phenyl-pyridine ligands and one ligand containing an aza-type dibenzofuran skeleton, based on the teachings of Xia ‘004. The motivation for doing so would have been to provide iridium complexes having lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three 
Oshiyama ‘723 as modified by Xia ‘004 does not exemplify having the structure of the modified compound of Oshiyama ‘723 that has the instant R3 as alkyl.
Huo teaches heteroleptic iridium complexes for use as phosphorescent dopants in organic light-emitting devices {paragraphs [0013]-[0017]}.
Huo teaches heteroleptic complexes comprising a 2-phenylpyridine substituent that is only substituted with a tertiary butyl group on the pyridine ring, as shown below {(p. 2, paragraphs [0016]-[0018]; R1 through R3 of Huo’s Formula II can be alkyl), (p. 5, paragraph [0027]; The compounds of the invention are exemplified by the compounds on pp. 5-7), (p. 6, the compound shown below)}. 

    PNG
    media_image4.png
    803
    1432
    media_image4.png
    Greyscale

Huo teaches that mixed-ligand compounds have advantages because, for example, a phenylpyridine ligand can be choses as a ligand to improve stability, and further that the introduction of a substituent to the pyridine ring of the phenylpyridine ligand can block the reactive sites of the pyridine ring, thus improving stability {paragraph [0016}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified the compound taught by Oshiyama ‘723 as modified .

Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Ma (US 2010/0237334 A1).
Regarding claims 16-18: Oshiyama ‘723 discloses all of the features with respect to claim 14, as outlined above. 
Oshiyama ‘723 does not exemplify a first organic light-emitting device comprising the iridium complex of Oshiyama ‘723 shown above and a specific host material.
However, Oshiyama ‘723 further teaches that the light-emitting layer comprises a host compound {paragraph [0210]}. The host can be CBP {paragraphs [0221]-[0224]: The host can have the structure of CBP, which is compound H1 of Oshiyama ‘723, per paragraph [0224]}.
Ma teaches host materials for phosphorescent dopants for a light-emitting layer of an organic light-emitting device {(p. 1, ¶ [0014]; The triphenylene-containing benzofused thiophenes are useful as host compounds in organic light emitting devices.), (paragraph [0101] and Table 1: The organic light-emitting devices comprise phosphorescent dopants in the light-emitting layer.)}.
The host material comprises a triphenylene containing benzo-fused thiophene, having the structure shown below {(p. 2, paragraph [0015]; The triphenylene-containing benzofused thiophenes include compounds having the structure of Formula (III).), (p. 9, ¶ [0045]; Compounds having the structure of Formula III are exemplified by the compounds on pp. 9-11.), (p. 9, Compound 2’), (paragraph [0053]: Compound 2S has the same structure as Compound 2’.)}. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Ma sought to provide host compounds with improved film forming properties that when used in organic electroluminescent devices provided devices with improved device stability and efficiency {p. 4, paragraphs [0033] and [0037]}.
Ma teaches that a device using Ma’s Compound 2S as a host material for a phosphorescent dopant has a longer lifetime than a device using CBP as a host material for a phosphorescent dopant {(paragraph [0101] and Table 1: Device Comparative 1 and Device Comparative 2 have similar structures as Device 9 and Device 5, respectively, the difference being the comparative devices comprise CBP as a host material while Devices 9 and 5 comprise Ma’s Compound 2S as a host material.), (Table 2: Devices 9 and 5 have longer lifetimes (LT80%) than Comparative 1 and Comparative 2, respectively.)}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have modified the organic EL device disclosed by Oshiyama ‘723 by using Ma’s Compound 2S as the host material, based on the teachings of Ma. The motivation for doing so would have been to use a host compound with improved film forming properties that when used in organic electroluminescent devices provided devices with improved device lifetime, as taught by Ma. Further, one of ordinary skill in the art would know to use the host materials as they were intended, which in this case means finding the best material to create an efficient light-emitting device for the given material set based on the teaching of Ma.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Xia ‘004 (US 2010/0244004 A1).
Regarding claims 19-20: Oshiyama ‘723 discloses all the features with respect to claim 14, as outlined above.
Claim 19 differs from claim 14 in that the first organic light-emitting device, i.e. the organic light-emitting device of claim 19, is comprised in a consumer product.
Oshiyama ‘723 does not exemplify a consumer product specifically comprising the first organic light-emitting device comprising the iridium complex of Oshiyama ‘723 shown above.
However, Oshiyama ‘723 teaches that the first organic light-emitting device can be comprised in a consumer product such as a television {(paragraphs [0001] and [0279]: The organic EL device of the disclosure, i.e. the first organic light-emitting device, is comprised in a display device, which the Examiner is equating with a consumer product.), (paragraph [0279]: The display device can be a television.)}.
Xia ‘004 teaches that devices that make use of organic materials are advantageous because they have potential cost advantages over inorganic devices and the color of the emitted light can be readily tuned {paragraph [0004]}.
At the time of the invention, it would have been obvious to have modified the first device comprising the first organic light-emitting device by using the device to produce a consumer product such as a television, based on the teaching of Oshiyama ‘723 and Xia ‘004. The motivation for doing so would have been to produce a produce a consumer product such as a flexible display, a flat panel display, or a light for illumination that could be flexible, have potential cost advantages over similar inorganic devices, and have readily tuned emission colors, based on the teaching of Xia ‘004.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia ‘004 (US 2010/0244004 A1) in view of Yagi (US 2008/0297038 A1) and Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon).
Regarding claims 1-15: Xia ‘004 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {(Figure 1 described on p. 3, ¶ [0035]; Items 115, 160, and 135 are the anode, cathode and emissive layers respectively.), (paragraphs [0112]-[0116]: Example device structures)}
The Examiner notes that a first organic light emitting device by itself meets the limitations of a first device comprising a first organic light emitting device.
The organic layer comprises a light-emitting layer containing a metal complex compound as an emissive dopant that can have one of the structures shown below {(p. 5, ¶ [0044]; The compounds of the invention are used as the emissive dopant in the emissive layer.), (p. 2; Formulae I, III, IV), (p. 3; Formula V), (p. 9, ¶ [0067], p. 14, ¶ [0068], p. 26, ¶ [0069]; Listings of compounds that exemplify the invention.), (p. 9, compounds 1, 2, and 10 shown below), (paragraphs [0112]-[0116]: Example device structures comprising Compounds 1, 2, and 10)}. 

    PNG
    media_image6.png
    516
    626
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    673
    824
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    754
    685
    media_image8.png
    Greyscale


Xia ‘004 does not teach that at least one of the instant A1, A2, A3, A4, A5, A6, A7, and A8 is nitrogen.
Yagi teaches iridium complexes used as dopants in the light-emitting layer of an organic light-emitting device {(paragraph [0132]; the compound represented by formula (1), (4), (5), (6) can be a light-emitting material.), (paragraph [0126]; the compound represented by formula (1), (4), (5), (6) is exemplified by compounds 9-1 through 15-12.)}. The iridium complexes comprise ligands using both dibenzofuran and aza-type {p. 7 structure 9-1 vs. pp. 11-12 structures 12-6 through 12-11}.

    PNG
    media_image9.png
    640
    831
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    573
    754
    media_image10.png
    Greyscale


Oshiyama ‘723 teaches metal complexes used as dopants in the light-emitting layer of an organic light-emitting device {(paragraph [0209]; the compounds of Oshiyama ‘723’s invention are preferably used as light-emitting dopants), (paragraphs [0022]-[0028]; the compounds of Oshiyama ‘723’s invention are represented by the formula (1a).)}. 
Oshiyama ‘723 teaches that the metal complexes comprise an aza-type structure {(paragraphs [0023]-[0026]: The compounds having the structure of formula (1a) comprise a structure having the structure of formula (1b).), (paragraphs [0026]-[0028]: The structures of formula (1b) are aza-type structures.)}.
The iridium complexes can comprise aza-type dibenzofuran structures, as shown below {(paragraph [0084]; the compounds having the structure of the formula (1a) are exemplified by compounds 1-1 through 1-45.), (p. 30 compound 1-6, p. 31, compound 1-7 and p. 35, compound 1-30)}. 

    PNG
    media_image11.png
    172
    400
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Oshiyama ‘723 teaches that that the aza-type dibenzofuran structures can be used with a pyridine ring in a ligand of the iridium complexes {(paragraphs [0022]-[0027] and [0059]), (paragraph [0059] and p. 25, structure B-1 is a pyridine ring and can be used as ring “B”.)}. 
Oshiyama ‘723 teaches that the iridium complexes of Oshiyama ‘723’s invention can be used as dopants in the light-emitting layer of an organic light-emitting device to produce organic light-emitting devices with high efficiencies and long lifetimes {paragraphs [0020]-[0021]}.
Yagi teaches that both dibenzofuran skeletons and dibenzofuran skeletons in which a carbon atom has been replaced with a nitrogen atom can be used interchangeably in iridium complexes used as light-emitting dopants in organic light-emitting devices. Oshiyama ‘723 teaches that iridium complex compounds for use as light-emitting dopants in organic light-emitting devices can comprise ligands having a pyridine ring and a dibenzothiophene skeleton in which a carbon atom has been replaced with a nitrogen atom. 
Therefore, at the time of the invention, it would have been obvious to one with ordinary skill in the art to have substituted the dibenzofuran groups in Xia ‘004’s 
The resultant compounds have the structure of the instant Formula I where: n is 1; A6 is N; A1-A5, A7, and A8 are C; X is O; R1, R2, R3, and R4 are in each case either hydrogen or alkyl.
The resultant compound of the modification of Xia ‘004’s Compound 1 has the structure of the instant Compound 3, which comprises a ligand having the structure of the instant LB1 and a ligand having the structure of the instant LA3
The resultant compound of the modification of Xia ‘004’s Compound 2 has a structure comprising a ligand having the structure of the instant LB1 and a ligand having the structure of the instant LA116.
The resultant compound of the modification of Xia ‘004’s Compound 10 has a structure comprising a ligand having the structure of the instant LB2 and a ligand having the structure of the instant LA9. The resultant compound has the structure of the structural formula of the current claim 3. The resultant compound comprises the instant R2 and R3 as alkyl (methyl).

Regarding claims 16-18; Xia ‘004 as modified by Yagi and Oshiyama ‘723 teaches all the features with respect to claim 14, as outlined above. 
Xia ‘004 further discloses that the light-emitting layer comprising a host materials having the structure shown below {(paragraph [0081]: The light-emitting layer comprises a host.), (paragraphs [0112]-[0116]: Example device structures comprising the host compound shown below in the light-emitting layer.)}. 

    PNG
    media_image13.png
    844
    1190
    media_image13.png
    Greyscale


Regarding claims 19-20: Xia ‘004 as modified by Yagi and Oshiyama ‘723 teaches all the features with respect to claim 14, as outlined above.
Claim 19 differs from claim 14 in that the first organic light-emitting device, i.e. the organic light-emitting device of claim 19, is comprised in a consumer product.
Xia ‘004 does not exemplify a consumer product comprising the first organic light-emitting device.
However, Xia ‘004 teaches that the first organic light-emitting device can be comprised in a consumer product such as a flexible display, a flat panel display, or a light for illumination, among other examples {p. 4, ¶ [0041]; Devices according to the invention can be used to make flexible displays, flat panel displays, or lights for illumination, among other examples, which are a consumer product.}.
Xia ‘004 teaches that devices that make use of organic materials are advantageous because they can be used to make flexible devices, have potential cost advantages over inorganic devices, and the color of the emitted light can be readily tuned {paragraph [0004]}.
At the time of the invention, it would have been obvious to have modified the first device comprising the first organic light-emitting device by using the device to produce a consumer product such as a flexible display, a flat panel display, or a light for illumination, based on the teaching of Xia ‘004. The motivation for doing so would have been to produce a produce a consumer product such as a flexible display, a flat panel display, or a light for illumination that could be flexible, have potential cost advantages over similar inorganic devices, and have readily tuned emission colors, based on the teaching of Xia ‘004. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29 and 34 of U.S. Patent No. 8722205 in view of Yagi (US 2008/0297038 A1) and Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon).
Regarding claims 1-12 and 14-15: claim 29 of U.S. Patent No. 8722205 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {Claim 26, lines 1-5}.
The organic layer comprises a light-emitting layer containing a metal complex compound as an emissive dopant that can have one of the structures shown below {(claim 26, lines 5-9; Formula I), (claim 29, compound 7, compound 10, and compound 9)}. 

    PNG
    media_image14.png
    438
    602
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    678
    811
    media_image15.png
    Greyscale

    PNG
    media_image7.png
    673
    824
    media_image7.png
    Greyscale
 
    PNG
    media_image16.png
    645
    772
    media_image16.png
    Greyscale



Where X is O or S; R1 is alkyl; R2, R3, and R4 are independently hydrogen, alkyl, or aryl {claim 26, lines 10-15}.
Claim 29 of U.S. Patent No. 8722205 does not teach that at least one of the instant A1, A2, A3, A4, A5, A6, A7, and A8 is nitrogen.
Yagi teaches iridium complexes used as dopants in the light-emitting layer of an organic light-emitting device {(paragraph [0132]; the compound represented by formula (1), (4), (5), (6) can be a light-emitting material.), (paragraph [0126]; the compound represented by formula (1), (4), (5), (6) is exemplified by compounds 9-1 through 15-12.)}. The iridium complexes comprise ligands using both dibenzofuran and aza-type dibenzofuran skeletons interchangeably {p. 7 structure 9-1 vs. pp. 11-12 structures 12-6 through 12-11}.

    PNG
    media_image9.png
    640
    831
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    573
    754
    media_image10.png
    Greyscale


Oshiyama ‘723 teaches iridium complexes used as dopants in the light-emitting layer of an organic light-emitting device {(paragraph [0209]; the compounds of Oshiyama ‘723’s invention are preferably used as light-emitting dopants), (paragraphs [0022]-[0028]; the compounds of Oshiyama ‘723’s invention are represented by the formula (1a).)}. The iridium complexes comprise aza-type dibenzofuran structures {p. 30 compound 1-6}. Oshiyama ‘723 teaches that that the aza-type dibenzofuran structures can be used with a pyridine ring in a ligand of the iridium complexes {(paragraphs [0022]-[0027] and [0059]), (paragraph [0059] and p. 25, structure B-1 is a pyridine ring and can be used as ring “B”.)}. Oshiyama ‘723 teaches that the iridium complexes of Oshiyama ‘723’s invention can be used as dopants in the light-emitting layer of an organic light-emitting device to produce organic light-emitting devices with high efficiencies and long lifetimes {paragraphs [0020]-[0021]}.

    PNG
    media_image11.png
    172
    400
    media_image11.png
    Greyscale



Yagi teaches that both dibenzofuran skeletons and dibenzofuran skeletons in which a carbon atom has been replaced with a nitrogen atom can be used interchangeably in iridium complexes used as light-emitting dopants in organic light-emitting devices. Oshiyama ‘723 teaches that iridium complex compounds for use as light-emitting dopants in organic light-emitting devices can comprise ligands having a pyridine ring and a dibenzothiophene skeleton in which a carbon atom has been replaced with a nitrogen atom. 
Therefore, at the time of the invention, it would have been obvious to one with ordinary skill in the art to substitute the dibenzofuran groups of U.S. Patent No. 8722205’s compounds 7, 10, and 9 with aza-dibenzofuran groups, so the N atom is meta to the C-O bond of the dibenzofuran skeleton, as in Yagi’s compound 12-10 and Oshiyama ‘723’s compound 1-6, based on the teachings of Yagi and Oshiyama ‘723. The substitution would have been one known element for another known element and would lead to results similar to the compounds containing the dibenzofuran group. Furthermore, Oshiyama ‘723 teaches that iridium complex compounds having dibenzofuran skeletons in which a carbon atom has been replaced with a nitrogen atom can be used as light-emitting dopants in the light-emitting layer of an organic light-emitting device to produce organic light-emitting devices with high efficiencies and long lifetimes. Further, one of ordinary skill in the art would know to use the structural elements of light-emitting dopant materials as they were intended, which in this case means finding the best structural elements or a given material set to create an iridium complex that when used as a light-emitting dopant enables an efficient organic light-

Regarding claims 16 and 17; U.S. Patent No. 8722205’s Claim 34 corresponds to Claims 16 and 17 of the instant application. 

Claims 1, 7, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 and 35-36 of U.S. Patent No. 8946697. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claims 1, 7, and 14; claim 31 of U.S. Patent No. 8946697 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 31, lines 1-5}.
The organic layer comprises a metal complex compound having the structure shown below {claim 31, lines 5-8}.

    PNG
    media_image17.png
    459
    800
    media_image17.png
    Greyscale
 


Where X is O, S, or Se; R1, R3, and R4 are defined similarly to the instant R1, R3, and R4; R2 is aryl or heteroaryl; n is an integer from 1 to 3 {claim 31, lines 17-26}.

Regarding claims 15-18; U.S. Patent No. 8946697’s Claims 35-36 correspond to Claim 15 of the instant application. U.S. Patent No. 8946697’s Claims 38-40 corresponds to Claims 16-18 of the instant application.

Claims 1-7, 10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 8946697. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claims 1-7, 10, and 12: claim 16 of U.S. Patent No. 8946697 discloses compound III-1531 {claim 16, col 332, line 37}. Compound III-1531 comprises one ligand having the structure of LA318, shown below, and two ligands having the structure of LB10, shown below.

    PNG
    media_image18.png
    867
    546
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    627
    413
    media_image19.png
    Greyscale




Claims 1, 3, 5-7, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20, 21, 24-25, and 27-29 of U.S. Patent No. 9,685,617. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3, 5-7, 14: claim 20 of U.S. Patent No. 9,685,617 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 20, lines 1-5}.
The organic layer comprises a metal complex compound having the structure shown below {claim 20, lines 6-8}.

    PNG
    media_image20.png
    484
    790
    media_image20.png
    Greyscale

X is O, S, or Se; R is selected from the group consisting of alkyl, cycloalkyl, and combinations thereof; R1-R4 are defined similarly to the instant R1-R4; n is an integer from 1 to 3 {claim 29, lines 9-22}.

Regarding claims 15-18; claims 24-25 of U.S. Patent No. 9,685,617 correspond to claim 15 of the instant application. Claims 27-29 of U.S. Patent No. 9,685,617 correspond to claims 16-18 of the instant application. 

Claims 1-8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,685,617. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-8 and 12; claim 19 of U.S. Patent No. 9,685,617 discloses compound II-1, shown below {claim 19}.
 
    PNG
    media_image21.png
    756
    1227
    media_image21.png
    Greyscale


Claims 1, 3, 5-7, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 18-19, and 21-23 of U.S. Patent No. 9,634,264 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3, 5-7, and 14; claim 14 of U.S. Patent No. 9,634,264 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 14, lines 1-6}.
The organic layer comprises a metal complex compound having the structure shown below {claim 14, lines 5-8}.

    PNG
    media_image22.png
    725
    1150
    media_image22.png
    Greyscale

X is O, S, or Se; R1-R4 are defined similarly to the instant R1-R4; n is an integer from 1 to 3; A1-A2 and A6-A8 are carbon; A5 is N. {claim 14, lines 8-23}.

Regarding claims 15-18: Claims 18-19 of U.S. Patent No. 9,634,264 correspond to claims 15 of the instant application. Claims 21-23 of U.S. Patent No. 9,634,264 correspond to claims 16-18 of the instant application. 

Claims 1-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,634,264. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-10 and 12; claim 12 of U.S. Patent No. 9,634,264 discloses compound 4, shown below {claim 12}.

    PNG
    media_image23.png
    859
    1144
    media_image23.png
    Greyscale


Claims 1, 3, 5-7, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 16, and 17-19 of U.S. Patent No. 10,033,002. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3, 5-7, and 14; claim 14 of U.S. Patent No. 10,033,002 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 20, lines 1-6}.
The organic layer comprises a metal complex compound having the structure shown below {claim 14, lines 5-8}.

    PNG
    media_image24.png
    469
    751
    media_image24.png
    Greyscale

X is O, S, or Se; R1-R3 are defined similarly to the instant R1; n is an integer from 1 to 3; Ra, Rb, and Rc are defined similarly to the instant R2-R4 {claim 14, lines 8-23}.

Regarding claims 15-18: Claim 16 of U.S. Patent No. 10,033,002 corresponds to claims 15 of the instant application. Claims 17-19 of U.S. Patent No. 10,033,002 correspond to claims 16-18 of the instant application. 

Claims 1-8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,033,002. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-8 and 12; claim 13 of U.S. Patent No. 10,033,002 discloses compound II-1, shown below {claim 13}.

    PNG
    media_image25.png
    718
    1148
    media_image25.png
    Greyscale


Claims 1, 3, 5-7, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14, 17-19, and 13 of U.S. Patent No. 9,748,500 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3, 5-7, and 14; claim 12 of U.S. Patent No. 9,748,500 B2 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 12, lines 1-8}.
The organic layer comprises metal complex compound having the structure shown below {claim 12, lines 6-10}.

    PNG
    media_image26.png
    560
    872
    media_image26.png
    Greyscale

X is O, S, or Se; R1-R3 are defined similarly to the instant R1; n is an integer from 1 to 3; Ra, Rb, and Rc are defined similarly to the instant R2-R4 {claim 14, lines 8-23}.

Regarding claims 15-18: Claim 14 of U.S. Patent No. 9,748,500 corresponds to claim 15 of the instant application. Claims 17-19 of U.S. Patent No. 9,748,500 correspond to claims 15-17 of the instant application. 

Claims 1-8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,748,500 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-8 and 12; claim 11 of U.S. Patent No. 9,748,500 B2 discloses the compound below {claim 11; col. 213, lines 55-65}.
 
    PNG
    media_image27.png
    559
    970
    media_image27.png
    Greyscale

Claims 1-8, 12, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,929,353 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-8, 12, and 14-15; claim 13 of U.S. Patent No. 9,929,353 B2 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 9, lines 1-8}.
The organic layer comprises a light-emitting layer containing a metal complex compound having the structure shown below as an emissive dopant {(claim 11: The device of claim 9 comprises a phosphorescent emissive dopant.), (claim 12: The device of claim 11, wherein the phosphorescent emissive dopant comprises a ligand of claim 12.), (claim 13: The phosphorescent dopant can be the compound shown below—col. 226, lines 40-55.)}.

    PNG
    media_image28.png
    667
    1012
    media_image28.png
    Greyscale

Where the compound shown above has the structure of the instant Compound 1.

Claims 1, 3, 5-7, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 10,411,200. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3, 5-7, and 14; claim 11 of U.S. Patent No. 10,411,200 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 11, lines 1-7}
The organic layer comprises a light-emitting layer containing a metal complex compound having the structure shown below as an emissive dopant {claim 11, lines 5-33}.

    PNG
    media_image29.png
    428
    762
    media_image29.png
    Greyscale

X is O, S, or Se; R and R1-R6 are defined similarly to the instant R1-R3; R2 is defined similarly to the instant R4; n is an integer from 1 to 3; Ra, Rb, and Rc are defined similarly to the instant R2-R4 {claim 11, lines 5-33}.

Regarding claims 15-18; Claim 13 of U.S. Patent No. 10,411,200 corresponds to claim 15 of the instant application. Claims 14-16 of U.S. Patent No. 10,411,200 corresponds to claims 16-18 of the instant application. 

Claims 1-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,411,200. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-9 and 12; claim 9 of U.S. Patent No. 10,411,200 discloses the compound below {claim 29}.
 
    PNG
    media_image30.png
    330
    541
    media_image30.png
    Greyscale


Claims 1-7 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,411,201. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-7 and 12; claim 14 of U.S. Patent No. 10,411,201 discloses the compound below {claim 14, Compound Ir(LA217)(LB1)2}.

    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale


Claims 1-8 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 10,510,968 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-8 and 14; claim 7 of U.S. Patent No. 10,510,968 B2 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 7, lines 1-7}.
The organic layer comprises a metal complex compound having the structure shown below {claim 7, lines 5-19}.

    PNG
    media_image22.png
    725
    1150
    media_image22.png
    Greyscale

X is O; R1-R4 are hydrogen, deuterium, alkyl, cycloalkyl, and combinations thereof; n is an integer from 1 to 3; A1-A2 and A6-A8 are carbon; A5 is N. {claim 7, lines 5-19}.

Regarding claims 15-19: Claim 8 of U.S. Patent No. 10,510,968 B2 correspond to claim 15 of the instant application. Claims 9-11 of U.S. Patent No. 10,510,968 B2 correspond to claims 16-18 of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786